Citation Nr: 1309579	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  12-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total temporary evaluation based on a need for convalescence. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1995.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

In February 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.


FINDING OF FACT

Following left knee surgery on June 1, 2010, the Veteran necessitated convalescence through July 2010. 



CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation until July 31, 2010, for convalescence following surgery relating to the service-connected residuals of left knee reconstruction and service-connected degenerative joint disease of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.30 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records (STRs), VA medical records, and private medical records.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


Analysis

The Veteran seeks entitlement to a temporary total disability rating based on a need for convalescence following surgery required for his service-connected residuals of left knee reconstruction and service-connected degenerative joint disease of the left knee.  He contends that he was unable to work from the date of his surgery, June 1, 2010, until August 1, 2010, and that he therefore should be compensated for such time off from work. 

To warrant a temporary total disability rating, the evidence must establish that the Veteran's service-connected disabilities resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a). 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another, which are to be clearly stated in the opinion.  Evans v. West, 12 Vet. App. 22, 31  (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

In applying the above law to the facts of the case, the Board finds that the Veteran's convalescent time meets the requirements in 38 C.F.R. § 4.30(a). 

Specifically, on June 1, 2010, the Veteran underwent arthroscopic partial medial meniscectomy, arthroscopic excision of loose body, and chondroplasty of the trochlea of the left knee.  The Veteran is currently service-connected for two left knee disabilities - residuals of left knee reconstruction and degenerative joint disease of the left knee.  Thus, this surgery was for a service-connected disability.  38 C.F.R. § 4.30.  

The evidence of record also establishes that this surgery necessitated two months of convalescence.  Id.  The post-operative instructions dated in June 2010 document that the Veteran was to ambulate on his leg with crutches for 2-3 days, and was then to stop using the crutches and use his knee whenever he felt comfortable and as tolerated.  Additionally, prior to the June 1, 2010, surgery, the Veteran's private physician, who performed the June 1, 2010, surgery, submitted an April 2010 medical statement on the Veteran's behalf.  In the statement, the private physician indicated that the Veteran would be unable to work from June 1, 2010, to August 1, 2010, because of his left knee surgery.  The physician stated that the Veteran would be able to return to work on August 2, 2010.  In another statement dated in May 2011, the same private physician reported that the Veteran had left knee surgery on June 1, 2010, and was released to return to work on August 2, 2010.  

As further support, at his February 2012 Informal Conference with a Decision Review Officer (DRO), the Veteran stated that he was prescribed two months off from work due to his June 2010 left knee surgery.  The Veteran indicated that he was able to walk two weeks after the surgery.  However, he was prescribed leave from work by his physician because, following his June 2010 left knee surgery, How, fohe was unable to complete the tasks of lifting up to 70 pounds, squatting, bending, and spending 8-10 hours on his feet - all tasks required for his position at the United States Postal Service (USPS).  The Veteran was finally able to complete these employment tasks on August 2, 2010, when he was released by his private physician to return to work. 

Further, at his February 2013 Board hearing, the Veteran testified that, at the time of his June 2010 knee surgery, he worked for the USPS as a mail handler, where he pushed mail weighing between 10 to 150 pounds, and stood on his feet for 8 hours a day.  See Board hearing transcript, page 3.  The Veteran testified that he was in recovery for his left knee from June 2010 to July 2010.  See Board hearing transcript, page 4.  During the recovery, his left knee was swollen, making it difficult to bend or put pressure on.  See Board hearing transcript, page 5.  The Veteran testified that when he returned to work on August 2, 2010, he felt stable and recovered, but still required help pushing and pulling the mail because of his left knee.  See Board hearing transcript, page 4.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that a two-month period of convalescence was required following the surgery performed for the service-connected left knee disabilities.  Therefore, the intent of 38 C.F.R. § 4.30 is satisfied.  A temporary total disability rating from June 1, 2010, to July 31, 2010, the last day of the month prior to the Veteran's return to work, is warranted for convalescence from a surgery relating to the service-connected residuals of left knee reconstruction and service-connected degenerative joint disease of the left knee.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.


ORDER

Entitlement to a temporary total evaluation from June 1, 2010, to July 31, 2010, based on a need for convalescence following surgery relating to the service-connected residuals of left knee reconstruction and service-connected degenerative joint disease of the left knee, is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


